SILVER, J.,
dissenting.
[¶ 48] I would vacate the conviction and grant a new trial allowing the jury to hear the alternative suspect evidence. Thomas H. Mitchell Jr. was charged with murdering Judith Flagg twenty-three years after the victim was found dead in her home. Mitchell had been a suspect along with others for this lengthy period. Most of the evidence was gathered and analyzed in the 1980s. Eventually, DNA evidence linked him to the murder and he was indicted for the crime. Because the investigation of alternative suspects was part of the long police investigation, alternative suspect evidence is important for Mitchell’s defense.
[¶ 49] As the Court explains, a trial court must admit evidence of an alternative suspect if the evidence reasonably establishes a connection between the alternative suspect and the crime. See State v. Bridges, 2003 ME 103, ¶ 39, 829 A.2d 247, 258. This requirement is driven by the defendant’s Constitutional right to present a complete defense. See Holmes v. South Carolina, 547 U.S. 319, 323, 126 S.Ct. 1727, 164 L.Ed.2d 503 (2006). “The evidence incriminating another person must be competent and confined to substantive facts which create more than a mere suspicion that such other person committed the crime_Without such evidence, a defendant cannot be allowed to use his trial to conduct an investigation.... ” State v. Dechaine, 572 A.2d 130, 134 (Me.1990) (quotation marks omitted).
[¶ 50] We do not, under this standard, require defendants to conclusively prove that the alternative suspect committed the *491crime. See State v. Robinson, 628 A.2d 664, 666-67 (Me.1993) (“We have never required that alternative perpetrator evidence ‘clearly link’ the alternative perpetrator to the commission of the crime at issue” because such a requirement “placed too high a burden on a criminal defendant who is without the vast investigatory resources of the State”). Instead, we only require that defendants make enough of a showing to demonstrate more than just speculative fishing, and that it is therefore worth allowing the defendant the time to present that defense theory. See Dechaine, 572 A.2d at 134 n. 9 (expressing concern with possibility of confusion, delay, misleading the jury, and waste of time); see also Holmes, 547 U.S. at 329, 126 S.Ct. 1727 (finding deficient a state rule under which “the trial judge does not focus on the probative value or the potential adverse effects of admitting the defense evidence of third-party guilt”).
[¶ 51] Here, Mitchell met the reasonable-connection standard. Mitchell proffered evidence including the description of a man seen driving suspiciously from the area and testimony that the neighbor fit the description and owned a similar car and clothing to the man; testimony that the shoe impressions taken from the scene were from a brand of shoe that the neighbor was known to own; evidence that the neighbor was violent; evidence that the neighbor dated a friend of the victim and that the victim had interfered in an argument between the neighbor and the woman; evidence that the neighbor had met the victim at a work party; evidence that the neighbor told police repeatedly that he was at a restaurant but none of the many employees who knew him well had seen him there; testimony that the neighbor acted oddly after the murder; and evidence that the neighbor had damage to his car consistent with damage that may have occurred to the car seen leaving the vicinity of the scene. The Court is correct that some of this evidence may be inadmissible at trial. Even excluding that evidence, however, the remaining evidence establishes far more than “a very weak logical connection to the central issues.” See Holmes, 547 U.S. at 330, 126 S.Ct. 1727.
[¶ 52] The evidence in this case is much stronger than in cases where we have held that alternative suspect evidence was properly excluded. See, e.g., State v. Waterman, 2010 ME 45 ¶¶ 37, 39, 41, 995 A.2d 243, 251-52 (holding that alternative suspect evidence was properly excluded because there was no evidence suggesting motive or opportunity, only that the alternative suspects knew and interacted with the victim); State v. Mills, 2006 ME 134, ¶ 15, 910 A.2d 1053, 1058 (affirming the exclusion of evidence where the only evidence connecting the alternative suspect to the crime was her prior experience with knives); Bridges, 2003 ME 103, ¶ 42, 829 A.2d at 259 (affirming exclusion of inadmissible character evidence); State v. Robinson, 1999 ME 86, ¶ 19, 730 A.2d 684, 688 (holding that evidence was properly excluded where it did not indicate that the alternative suspect had access to the victim or the physical characteristics of the perpetrator). The evidence proffered by Mitchell established a link between the neighbor and the victim, a possible motive, opportunity, and suspicious behavior. The only item missing is DNA evidence. This met the reasonable connection threshold. It is for the jury to decide whether it is convinced by the evidence.
[¶ 53] The court has the power to limit the evidence to reduce the potential for confusion and delay. In State v. Reese, for example, we affirmed the judgment of the trial court that admitted limited evidence regarding an alternative suspect but excluded other related evidence by agreement of the parties. 2005 ME 87, ¶ 7, 877 *492A.2d 1090, 1092. The admission of alternative suspect evidence is not “all or nothing.” Rather, the court may admit evidence that is sufficiently probative while excluding other evidence that is too attenuated or that presents too great a likelihood of misleading or confusing the jury.
[¶ 54] Because the evidence that Mitchell offered reasonably established a connection between the neighbor and the crime, he was entitled to present an alternative-suspect defense. Therefore I would vacate the judgment and remand for a new trial allowing the alternative-suspect evidence to be heard by the jury.